10/27/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 22-0465



                            No. DA 22-0465

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

MICHAEL LEE MARFUTA, JR.,

           Defendant and Appellant.



                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until November 28, 2022, to

prepare, file, and serve the Appellant's opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                October 27 2022